Order entered December 23, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00581-CV

                                SIMON MENGELE, Appellant

                                               V.

                 UNITED TOWS, LLC AND HENRY MILLER, Appellees

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-06296-A

                                           ORDER
       Before the Court is appellant’s December 19, 2019 request for an extension of time to file

his opening brief. Appellant’s brief was initially due September 26, 2019. The motion does not

state what amount of time appellant is seeking as an extension.

        We GRANT the request and ORDER the brief filed no later than January 10, 2020.

Appellant is cautioned that the failure to file a brief by that day may result in the appeal being

dismissed for want of prosecution without further notice. See TEX. R. APP. P. 38.8(a).

                                                      /s/   BILL WHITEHILL
                                                            JUSTICE